Murphy, P. J., and Kupferman, J., dissent in a memorandum by Kupferman, J., as follows:
We dissent and would affirm. This court previously (83 AD2d 516) remanded for resentence, pursuant to section 60.09 of the Penal Law. That section of the Penal Law, as the Practice Commentary by Arnold D. Hechtman (McKinney’s Cons Laws of NY, 1982-1983 Pocket Part, p 67) points out, “was intended to undo the harsh sentencing consequences of the tough 1973 drug laws by providing for retroactive resentencing of persons convicted of class A-II and A-III drug felonies.” On remand, the sentence of 8Va to life was reduced to 8 Vs to 25 years in accordance with the provisions of sections 60.09 and 70.00. Other aspects had been before this court on the appeal, and there was nothing further for the court, on remand, to consider. Therefore, there was nothing that could be added by earlier counsel or by the defendant. Accordingly, the new remand, to provide for the defendant to appear for the resentencing, accomplishes nought.